Citation Nr: 0911192	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-21 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an upper 
respiratory infection.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asbestos exposure, 
originally claimed as a lung condition.

4.  Entitlement to service connection to peripheral vascular 
disease, bilateral lower extremities, claimed as poor 
circulation to both legs.

5.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
bilateral knee disabilities.

6.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and chondromalacia of the right knee.
7.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and chondromalacia of the left knee.

8.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain, scoliosis of the thoracolumbar spine.

9.  Entitlement to an evaluation in excess of 10 percent for 
a deviated nasal septum.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Army from July 1967 to February 1969 and with the 
United States Navy from May 1975 to October 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from several rating decisions rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A rating decision dated 
in October 2004 denied service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
bilateral knee disabilities, continued the 10 percent 
evaluations for right and left knee disabilities, and 
continued a 10 percent evaluation for chronic low back pain, 
scoliosis of the thoracolumbar spine.  A rating decision 
dated in July 2005 denied the Veteran's application to reopen 
claims for service connection for sinusitis, a lung 
condition, and an upper respiratory infection; and increased 
a noncompensable evaluation to 10 percent for a service-
connected deviated nasal septum disability, effective March 
30, 2005.  The issue of entitlement to a higher disability 
evaluation for a deviated nasal septum remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  A rating 
decision dated in January 2006 again denied the Veteran's 
application to reopen claims for service connection for 
sinusitis, chronic obstructive pulmonary disease (previously 
claimed as a lung condition), and an upper respiratory 
infection; denied service connection for peripheral vascular 
disease of the bilateral lower extremities; and denied 
entitlement a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
A rating decision dated in February 2006 again denied 
entitlement to TDIU.  

In October 2006, the Veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.

The issues of entitlement to service connection for a 
bilateral hip disorder, to include as secondary to service-
connected bilateral knee disabilities; and entitlement to 
evaluations in excess of 10 percent for patellofemoral 
syndrome and chondromalacia of the right and left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 1994 decision, the RO denied the Veteran's 
claims for service connection for sinusitis, a lung 
condition, and an upper respiratory infection.  A timely 
appeal was not submitted, and the decision became final.
3.  None of the new evidence associated with the claims file 
since the June 1994 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for sinusitis, COPD (claimed as a lung 
condition), or an upper respiratory infection, or raises a 
reasonable possibility of substantiating the claims for 
service connection for sinusitis, COPD, or an upper 
respiratory infection.

4.  Peripheral vascular disease, first diagnosed more than 
nine years after separation from service, is not shown to be 
due to disease, events, or injury during military service.

5.  Chronic low back pain, scoliosis of the thoracolumbar 
spine is manifested by limitation of motion that does not 
equate to forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

6.  The Veteran's service-connected deviated nasal septum is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6502, based on a 100 percent 
obstruction of the left nasal passage and a 50 percent 
obstruction of the right nasal passage; his deviated nasal 
septum has not necessitated frequent periods of 
hospitalization, and there is no objective evidence that it 
has resulted in marked interference with his employment, so 
as to merit extraschedular consideration.

7.  The Veteran's service-connected disabilities consist of 
chronic low back pain, scoliosis of the thoracolumbar spine 
rated as 10 percent disabling; patellofemoral syndrome and 
chondromalacia, left knee rated as 10 percent disabling; 
patellofemoral syndrome and chondromalacia, right knee rated 
as 10 percent disabling; and deviated nasal septum rated as 
10 percent disabling.

8.  The Veteran is a high school graduate and worked full-
time as a truck driver until July 2005.
9.  Competent medical and lay evidence does not indicate that 
the Veteran's service-connected disabilities alone preclude 
him from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied the claims for 
service connection for sinusitis, chronic obstructive 
pulmonary disorder (claimed as a lung condition), and an 
upper respiratory infection is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's June 1994 denial is 
not new and material with respect to the claims for service 
connection for sinusitis, chronic obstructive pulmonary 
disorder, or an upper respiratory infection, the criteria for 
reopening the claims for service connection for sinusitis, 
chronic obstructive pulmonary disorder, or an upper 
respiratory infection are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Peripheral vascular disease was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.  The criteria for a rating in excess of 10 percent for 
chronic low back pain, scoliosis of the thoracolumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  

5.  There is no legal basis for the assignment of a schedular 
or extraschedular evaluation in excess of 10 percent for a 
deviated nasal septum.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2008).

6.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed claims for VA benefits in 
July 2004, March 2005, and August 2005.  

The Veteran was notified of the provisions of the VCAA by the 
RO in correspondence dated in July 2004, April 2005, and 
October 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), issued a decision, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  An additional notice as to this matter was provided 
in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the April and October 2005 VCAA notice letters 
shows the RO identified the bases for the denials in the 
prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Board finds 
the notice requirements pertinent to the issues on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His Navy service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with his claims file, and he was provided with 
contemporaneous VA medical examinations to evaluate the 
nature and etiology of his claimed bilateral hip disability 
and service-connected knees, back, and deviated nasal septum 
disabilities. 

The Board observes that the RO attempted to obtain the 
Veteran's Army service treatment records, but was notified in 
August 2004 that they were not available.  The Veteran, 
however, has consistently asserted that his sinusitis, lung 
disorder, upper respiratory infection, and peripheral 
vascular disease began during his later period of service in 
the Navy.  Therefore, the Board finds that a Remand to obtain 
the Army service treatment records would only result in 
additional delay to the Veteran without any benefit, as he 
has not asserted that these claimed disabilities were 
incurred during his service in the Army.  Consequently, as 
the Board is directed to avoid remanding a claim that would 
not result in any additional benefit to the veteran, this 
writing decides the Veteran's claim on appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in July 2004 and April 2005 satisfied many of 
the requirements of the VCAA, these letters did not inform 
the Veteran that he needed to show the effect that the 
worsening of his symptoms had on his employment and daily 
life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the Veteran described the effects of 
his service-connected low back and deviated nasal septum 
disabilities on his employment and daily life, including 
difficulty lifting, completing yard work, and sleeping.  
Based on the foregoing, the Board has determined that it is 
not prejudicial to the Veteran to proceed to finally decide 
this appeal as any error in notice did not affect the 
essential fairness of the adjudication.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence Claims

In a June 1994 decision, the RO denied the Veteran's claim 
for service connection for sinusitis, a lung condition, and 
an upper respiratory infection.  It was noted that the 
evidence showed in service treatment for upper respiratory 
infection and sinuses, which were shown to be temporary 
conditions that, with treatment, resolved with no permanent 
residual disability shown at the time of separation.

Evidence of record included Navy service treatment records 
from 1975 to 1993 and a VA examination report with a 
pulmonary function report dated in January 1994.  During the 
examination, the Veteran complained of chronic sinus drainage 
and reported smoking between one pack to 30 cigarettes a day, 
for 30 years.  Chest examination revealed normal air movement 
without rales or rhonchi, and pulmonary function findings 
were reported as mild airway obstruction.  The impression 
included chronic symptoms of sinusitis and cigarette smoker, 
strongly urged to stop smoking.

The Veteran attempted to reopen his claims for service 
connection for sinusitis, chronic obstructive pulmonary 
disease (COPD) (claimed as a lung condition), and an upper 
respiratory infection in March 2005.  This appeal arises from 
the RO's July 2005 and January 2006 denials to reopen the 
Veteran's claims for service connection for sinusitis, COPD, 
and an upper respiratory infection.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 1994 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the June 1994 
decision includes statements from the Veteran and his 
representative, treatment records from the Charleston Naval 
Hospital dated from April 1994 to June 2004; VA treatment 
records dated from June 2004 to July 2007; a VA joints 
examination report dated in August 2004; private treatment 
records from B. W., M.D. dated in March 2005; a VA nose, 
sinus, larynx, and pharynx examination report dated in May 
2005; a VA joints examination report dated in September 2005; 
an response from the Veteran's employer received in January 
2006; a private treatment summary from E. R., M.D. received 
in May 2006; a letter about the short-term disability plan 
from the Veteran's employer dated in July 2006; a private 
examination report from Palmetto Primary Care Physicians 
dated in August 2006; a transcript of an October 2006 hearing 
before RO personnel; private treatment records from J. M., 
M.D., dated from February to April 2007; and private 
treatment records from D. R., M.D., dated from May to June 
2007.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claims for service connection for sinusitis, 
COPD, or an upper respiratory infection.

At the time of the June 1994 rating action, service treatment 
records showed occasional treatment for upper respiratory 
infections and for sinusitis.  In a service treatment note 
dated in November 1989, the Veteran indicated that he had 
smoked one and a half packs of cigarettes per day for 20 
years.  Pulmonary function testing (PFT) results were 
reported as mild obstructive pattern.  In a December 1992 
medical surveillance/certification for respirator use 
examination report, the Veteran reported smoking one and a 
half packs of cigarettes per day and denied a personal 
history of lung or respiratory disease, such as COPD, 
bronchitis, or pneumonitis.  In a chest x-ray report dated in 
December 1992, the impression was linear area of abnormal 
density in the left lower lung, which may represent scar or 
focal atelectasis.  In a separation report of medical history 
dated in June 1993, the Veteran denied having had or 
currently having shortness of breath, pain or pressure in his 
chest, chronic cough, palpitation or pounding heart, or heart 
trouble.  A separation examination report dated in June 1993 
listed normal findings of the nose, sinuses, mouth and 
throat, lungs and chest, heart, and vascular system.  It was 
noted that he smoked one pack of cigarettes per day.  

The additional private and VA treatment records received 
since the June 1994 denial of the Veteran's claim first show 
diagnoses of chronic sinusitis in May 2005 on VA examination, 
a single diagnosis of upper respiratory infection in a June 
2005 VA treatment note, and COPD in July 2005 following VA 
pulmonary function testing.  Moreover, the additional private 
and VA treatment records contain no medical opinions that the 
Veteran's current chronic sinusitis and COPD, or June 2005 
upper respiratory infection were related to any disease, 
event, or injury during service.  

While statements from the Veteran reflect his continued 
assertion that he has sinusitis, COPD, and an upper 
respiratory infection as a result of events during service, 
his assertions are essentially cumulative of others that were 
previously of record.  The new evidence does not show any 
symptomatology or diagnosis of sinusitis, COPD, or an upper 
respiratory infection of a chronic nature related to any 
disease, event, or injury in service.  His service treatment 
records reflect that he was treated on several occasions for 
sinusitis and upper respiratory infections, with the latest 
treatment for either of these in August 1991, and the records 
contained no complaints or findings of any diagnosed lung 
disorder.

The Board emphasizes that as the Veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, he is not competent to 
provide a probative (i.e., persuasive) opinion on medical 
matters - such as the etiology of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1994 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence 
showing that the Veteran has a current sinusitis, COPD, or 
upper respiratory infection disability shown to be a chronic 
disability related to service, which was the basis for the 
prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for sinusitis, COPD, and an upper respiratory 
infection has not been received.  As such, the requirements 
for reopening the claims are not met, and the June 1994 
denial of the claims for service connection for sinusitis, 
COPD, and an upper respiratory infection remains final.  As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis - Peripheral Vascular Disease 
(PVD)

The Veteran contends that he has peripheral vascular disease 
(PVD), claimed as poor circulation to both legs, as a result 
of military service.  

A Navy enlistment examination report dated in May 1975 listed 
normal findings of the lower extremities.  Service treatment 
records dated from 1992 to 1993, including medical board 
reports, showed complaints of bilateral leg cramps with 
diagnosis and treatment for retropatellar pain syndrome 
(RPPS).  Service treatment records also showed that the 
Veteran smoked between one and one and a half packs of 
cigarettes per day since at least 1969.  In a separation 
medical history report dated in June 1993, the Veteran 
reported experiencing cramps in his legs.  The physician's 
summary noted cramps in bilateral calves at night 
occasionally - NCD (not considered disabling).  A separation 
examination report dated in June 1993 listed normal findings 
of the lower extremities. 

In a post-service VA treatment note dated in June 2004, the 
Veteran complained of progressive difficulty walking due to 
bilateral calf cramping after 50 feet.  The assessment was 
PVD. 

In a VA orthopedic consultation note dated in August 2004, 
the Veteran complained of bilateral leg pain that becomes 
worse with walking, but improves after 10 minutes of rest.  
He stated that he is a truck driver and is able to continue, 
but experiences pain if he drives more than five days per 
week.  The assessment was leg pain may be vascular or 
neurogenic; currently favoring vascular origin.

In a VA joints examination report dated in August 2004, the 
Veteran complained of pain with walking and that he must stop 
and rest when it becomes severe.  The diagnosis included 
findings consistent with PVD of the lower extremities, and 
the examiner advised the Veteran to follow up with his 
primary care provider.  

In a March 2006 statement, the Veteran indicated that he was 
diagnosed with poor blood circulation in 1991 at the U.S. 
Naval Hospital in Guam.  

In a private treatment summary from E. R., M.D., dated in 
April 2006, Dr. E.R. indicated that he had treated the 
Veteran for PVD and other medical problems.  He did not 
indicate how long he had treated the Veteran, nor did he 
comment as to the etiology of the PVD.

In May 2006, the RO received a response that a search for 
1991 U.S. Naval Hospital - Guam records was conducted, but no 
records were located.

In a private medical examination report from Palmetto Primary 
Care Physicians dated in August 2006, the Veteran reported 
bilateral cramping in his legs when walking.  He stated that 
it had been going on for years and that he was told that he 
had poor circulation.  The assessment included intermittent 
claudication, new, and pain in limb, new.

Additional VA treatment records dated from June 2004 to March 
2007 reflected ongoing treatment, including medication, for 
PVD.  In a letter to the Veteran dated in September 2006, his 
VA nurse practitioner advised him that his blood tests showed 
a decrease of oxygen in his blood that was most likely the 
cause of his thick blood.  She stated that it was caused by 
his heavy smoking, advised him to use his prescribed inhalers 
as instructed, noted that the inhalers were last refilled in 
May 2005, and encouraged him to quit smoking.  In a telephone 
note dated in October 2006, the Veteran requested a 
retraction of the September 2006 letter.

During his October 2006 RO personal hearing, the Veteran 
testified that while in the Navy, in about 1990, while 
stationed on the USS Holland, he was diagnosed with PVD, 
after he complained of cramps in his legs.   

The Board has considered the Veteran's claim for service 
connection for peripheral vascular disease, but finds that 
service connection is not warranted because there is no 
evidence of peripheral vascular disease in service, nor is 
there any basis for attributing such disability to service.  
Instead, the evidence of record shows that the Veteran was 
treated in service for retrofemoral pain syndrome from 1992 
to 1993, and he is service-connected for patellofemoral 
syndrome and chondromalacia for each knee.  In comparison, he 
was first diagnosed with peripheral vascular disease in June 
and August 2004, more than nine years after separation from 
service, after complaining of cramping in his calves after 
walking.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Additionally, no competent evidence of record provides a link 
between the Veteran's peripheral vascular disease and his 
active service.  Rather, in September 2006 a VA nurse 
practitioner attributed the Veteran's decreased oxygenation 
of the blood, which is a cause of claudication, which itself 
is a symptom of peripheral vascular disease, to his heavy 
smoking and failure to use his prescribed inhalers as 
directed.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Therefore, his claim for service connection for peripheral 
vascular disease must be denied.

The Board notes that for claims received by VA after June 9, 
1998, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  For the purpose of this section, the term "tobacco 
products" means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.  See 38 C.F.R. § 3.300 
(2008).  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
peripheral vascular disease as a result of events during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his peripheral 
vascular disease of the bilateral lower extremities have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for peripheral vascular disease must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Rating - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)  
In addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

Low Back Disability

The Veteran is assigned a 10 percent rating for service-
connected chronic low back pain, scoliosis of the 
thoracolumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  

General Rating Formula for Diseases and Injuries of the 
Spine.

5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

5243  Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The Veteran's application for a rating in excess of 10 
percent for a low back disability was received in July 2004.  

In a VA new patient treatment note dated in June 2004, the 
Veteran reported lower back pain that was gradually worsening 
and became worse with prolonged standing and lifting up to 70 
pounds required at his job as a long-distance truck driver, 
unloading truck shipments.  He stated that his employer gave 
him three months to take care of his back problem.

In a VA x-ray report of the lumbosacral spine dated in June 
2004, the impression was listed as intervertebral disc space 
narrowing with associated anterior osteophytes at the level 
of T11-T12 and no evidence of significant disease within the 
lumbar spine.

In a VA telephone note dated in July 2004, the Veteran 
complained of a sharp pain in the lower back without 
radiation after picking up a 12-pack of drinks.  

In a VA joints examination report dated in August 2004, the 
Veteran complained of constant aching in his mid-thoracic to 
lumbar spine area.  He reported difficulty performing his 
work duties of unloading trucks and performing outdoor yard 
work.  On physical examination, the examiner noted there were 
no abnormal curvatures of the thoracic or lumbosacral area, 
and he had some tenderness to palpation of the paraspinal 
muscles over the lower thoracic spine and into the lumbar 
area.  Range of motion testing was reported as full forward 
flexion to 90 degrees, limited extension to 10 degrees, 
limited left and right lateral flexion to 20 degrees, and 
limited left and right lateral rotation to 25 degrees.  The 
examiner further noted there was no palpable muscle spasm or 
guarding, and the Veteran ambulated with a normal gait.  The 
examiner also reported that there was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

In a VA MRI (magnetic resonance imaging) report of the lumbar 
spine dated in October 2004, the impression was minimal disc 
disease at L3/4 and L4/5; contact of the transiting L5 nerve 
roots bilaterally at L4/5.  

In private treatment notes from B.W., M.D., dated in March 
2005, the Veteran reported a sharp pain in his right lower 
leg or lumbosacral area.  Range of motion findings were 
reported as forward flexion to 90 degrees, full right and 
left lateral bend, full rotation, and deep knee bend, 
extension to 25 or 30 degrees, and no radiation.  The 
diagnosis was paraspinous muscle strain.

In a VA annual follow-up treatment noted dated in June 2005, 
the Veteran stated that his back hurts all the time.  On 
examination, his spine was noted to be straight with point 
tenderness or paraspinal tenderness in thoracic or lumbar 
spine.  

In a VA joints examination report dated in September 2005, 
the Veteran stated that he has constant pain in the midline 
lumbar spine, has flares with increased pain one to two times 
a week, and has increased pain when lifting 50 pounds or 
standing 15 minutes.  He described difficulty doing yard work 
and losing his job because it required him to unload trucks.  
He denied pain when sitting, shooting pains, or bowel or 
bladder incontinence.  He denied surgery, chiropractic 
treatment, physical therapy or steroid injections in the 
back.  On physical examination, the examiner noted no point 
tenderness of the lumbar spine, and reported negative 
straight leg raise.  Range of motion testing of the lumbar 
spine was reported as forward flexion to 100 degrees with 
pain at 100 degrees, extension to 20 degrees with pain at 20 
degrees, lateral flexion to 35 degrees with no pain, lateral 
rotation on the right to 30 degrees with pain at 30 degrees, 
and lateral rotation on the left to 50 degrees with pain at 
50 degrees.  The examiner added that there were no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.
In a letter dated in October 2005, a VA nurse practitioner 
stated that the Veteran was unable to unload trucks due to 
chronic obstructive pulmonary disease, hypertension and back 
pain until further medical evaluation scheduled for December 
2005.  In a letter dated in December 2005, she stated that 
the Veteran had severe chronic obstructive pulmonary disease 
and was not capable of any manual labor, such as 
loading/unloading trucks, or long-distance truck driving.

In a private treatment summary from E. R., M.D., dated in 
April 2006, Dr. E. R. stated that the Veteran complained of 
"muscle joint pains, [lumbosacral] spine, and x-ray 
indicated indirect evidence of paravertebral muscle spasm 
otherwise normal."

In a private medical examination report dated in August 2006, 
the Veteran reported chronic back pain.  On examination, the 
physician noted no deformities of the Veteran's spine, but 
found tenderness and spasm of lumbosacral paraspinals.  
Lumbar spine range of motion findings were reported as pain 
with forward flexing, pain with left and right lateral side 
bending, and pain in back with extension.  

Private treatment notes from J. M., M.D., dated from February 
to March 2007, showed that the Veteran received Xylocaine 
injections for back pain with some relief.  In a private 
treatment summary from Dr. J. M. dated in January 2007, he 
reported that he saw the Veteran for evaluation of back pain 
and that physical examination revealed mildly decreased range 
of motion of the back in all directions with pain upon 
extremes of movement, with no motor, sensory, or reflex 
abnormality noted.  He reported that a review of a magnetic 
resonance scan showed degenerative disc disease that was 
"really not very impressive," adding that he appeared to 
have a small annular tear at L4-5.

In a March 2007 VA treatment note, the Veteran reported that 
he had three shots (nerve blocks) in the back and felt 
better.

In private treatment records from D. R., M.D., dated from May 
to June 2007, the Veteran received injections for lumbar 
facet arthropathy.  Lumbo/sacral focused examinations in May 
and June 2007 were reported as moderate pain in the entire 
bilateral lumbar paraspinous musculature in a bandlike 
distribution with extension and rotation of the spine 
palpable paraspinous myospasms present with knots and cords.

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 10 percent solely under 
the criteria of the General Rating Formula. None of the 
competent medical evidence of record shows that the Veteran 
has forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, the 
criteria required for the next higher (20 percent) rating for 
disabilities of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  Indeed, his lumbar spine range 
of motion was shown to improve on VA examination in September 
2005 from August 2004, and his private physician, Dr. J. M., 
noted only mildly decreased range of motion in April 2007.  
Therefore, an evaluation in excess of 10 percent under 
Diagnostic Code 5237 is not warranted.

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the Veteran's service-
connected low back disability because the evidence of record 
does not document any incapacitating episodes with bed rest 
prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008) (effective from September 26, 2003).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  The competent medical 
evidence reflects that the assigned 10 percent rating 
properly compensates the Veteran for the extent of functional 
loss resulting from any such symptoms.  

The Board acknowledges the Veteran and his representative's 
contentions that his low back disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 10 percent for a low 
back disability.  Therefore, entitlement to an increased 
rating for a low back disability is not warranted.  The Board 
has considered staged ratings under Hart v. Mansfield, 21 
Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected low back disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Objective medical 
findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Deviated Nasal Septum

The Veteran's claim for a compensable rating for a service-
connected deviated nasal septum was received in March 2005; 
the assigned rating for this disability was increased to 10 
percent, effective March 30, 2005, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2008).  

650
2
Septum, nasal, deviation of:
Ratin
g

Traumatic only,
10

With 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side

38 C.F.R. § 4.97, Diagnostic Code 6502 (2008).

Private treatment records from B.W., M.D., dated in March 
2005 contained no complaints or findings related to a 
service-connected deviated nasal septum.

In a VA nose, sinus, larynx, and pharynx examination report 
dated in May 2005, the Veteran stated that he had difficulty 
breathing primarily through the left side of his nose.  He 
reported dyspnea on exertion, a long history of smoking (he 
currently smoked 11/2 packs of cigarettes a week), and used two 
inhalers three times a day for chronic obstructive pulmonary 
disease secondary to his smoking.  He indicated that he took 
over-the-counter Afrin for nasal congestion two to three 
times per week and over-the-counter Tylenol for a sinus-type 
headache that occurred around the periorbital and temporal 
area.  He reported no inability to speak and no periods of 
incapacitation requiring bed rest related to his sinuses.  He 
estimated that he had lost up to three days in the past year 
of work as a truck driver related to sinus congestion and 
headache.  On physical examination, his left naris was 
obstructed 100 percent, and his right naris was patent 50 
percent.  

Letters dated in July, October, and December 2005 from the 
Veteran's VA nurse practitioner described recommended work 
restrictions based on diagnosed chronic obstructive pulmonary 
disease, hypertension, and back pain.

A private treatment summary from E. R., M.D., dated in April 
2006 did not describe any treatment for a deviated nasal 
septum.  A private examination report from Palmetto Primary 
Care Physicians dated in August 2006 did not contain any 
complaints or findings related to a deviated nasal septum.

The Veteran testified during a hearing before RO personnel in 
October 2006 that he had trouble sleeping due to his deviated 
nasal septum.  

Additional VA and private treatment records contained no 
complaints, findings, or treatment for a deviated nasal 
septum. 

In this case, the Veteran's service-connected deviated nasal 
septum has been assigned the maximum schedular rating 
available.  See 38 C.F.R. §4.97, Diagnostic Code 6502 (2008).  
The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected deviated nasal septum disability that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected deviated nasal septum 
is more severely disabling.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Laws and Regulations - TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16 (2008).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.   See 38 C.F.R. § 4.16(a) (2008). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Facts and Analysis - TDIU

The Veteran contends that he is entitled to a TDIU, as his 
service-connected disabilities, a low back disorder, right 
and left knee disorders, and a deviated nasal septum, render 
him unemployable.

The Veteran's service-connected disabilities consist of 
chronic low back pain, scoliosis of the thoracolumbar spine 
rated as 10 percent disabling; patellofemoral syndrome and 
chondromalacia, left knee rated as 10 percent disabling; 
patellofemoral syndrome and chondromalacia, right knee rated 
as 10 percent disabling; and deviated nasal septum rated as 
10 percent disabling.

The Veteran's DD Form 214 (separation from service) 
documented that he is a high school graduate or equivalent.  
After service, he received VA education benefits to attend 
machinist courses as Bowling Green Area Vocational School.

In a VA orthopedic consultation note dated in August 2004, 
the Veteran complained of back and bilateral leg pain.  He 
stated that he was a truck driver and was able to continue, 
but had pain if he drove more than five days per week.  The 
physician assessed leg pain may be vascular or neurogenic; 
currently favoring vascular origin.

In a VA joints examination report dated in August 2004, the 
Veteran complained of constant aching in his mid-thoracic to 
lumbar spine area.  He reported difficulty performing his 
work duties of unloading trucks and performing outdoor yard 
work.  However, he was still employed.  On physical 
examination, the examiner noted there were no abnormal 
curvatures of the thoracic or lumbosacral area, and he had 
some tenderness to palpation of the paraspinal muscles over 
the lower thoracic spine and into the lumbar area.  Range of 
motion testing was reported as full forward flexion to 90 
degrees, limited extension to 10 degrees, limited left and 
right lateral flexion to 20 degrees, and limited left and 
right lateral rotation to 25 degrees.  The examiner further 
noted there was no palpable muscle spasm or guarding, and the 
Veteran ambulated with a normal gait.  The examiner also 
reported that there was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

In private treatment records from B. W., M.D., dated in March 
2005, the Veteran reported that he was cranking down a 
trailer when he felt a sharp pain in the right lower leg; he 
denied any radicular pain.  Following an occupational medical 
evaluation, the diagnosis was paraspinous muscle strain of 
the low back, and his doctor advised that he could not drive 
trucks until further evaluation.  Two and a half weeks later, 
the Veteran reported feeling a lot better, and Dr. B. W. 
indicated that he could return to regular duty work status.

In a VA nose, sinus, larynx, and pharynx examination report 
dated in May 2005, the Veteran reported no periods of 
incapacitation requiring bed rest related to his sinuses and 
estimated that he may have lost up to three days in the past 
year related to sinus congestion and headache.   

In a VA annual follow-up treatment note dated in June 2005, 
the Veteran reported that his legs and back were painful all 
the time and that he continued to work as a truck driver.  
The assessment included chronic back pain; stable, ibuprofen, 
tramadol prn (as occasion requires).

In his TDIU claim received in August 2005, the Veteran stated 
that he could not work, and that the company he worked for 
indicated that they would have to let him go due to his 
health.  His correspondence included an application to reopen 
a previously denied claim for service connection for lung and 
respiratory problems, stating that the "loss of my job for 
medical reasons is also a consideration."

In a VA examination report dated in September 2005, the 
Veteran reported that he stopped working as a truck driver 
two months earlier because he had difficulty lifting and 
unloading heavy objects from trucks due to his back and knee 
disabilities and shortness of breath.  He reported taking 
ibuprofen for three to four months, which had helped somewhat 
with pain.  He described increased knee pain and difficulty 
walking when lifting more than 15 pounds.  He described 
increased back pain with lifting 50 pounds or standing 15 
minutes, but no back pain with sitting.  He stated that he 
was able to drive trucks, but lost his job because he was 
unable to unload the trucks.

On physical examination, the examiner noted no point 
tenderness of the lumbar spine, and reported negative 
straight leg raise.  Range of motion testing of the lumbar 
spine was reported as forward flexion to 100 degrees with 
pain at 100, extension to 20 degrees with pain at 20, lateral 
flexion to 35 degrees with no pain, lateral rotation on the 
right to 30 degrees with pain at 30, and lateral rotation on 
the left to 50 degrees with pain at 50.  The examiner added 
that there were no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

In a statement received in October 2005, the Veteran 
indicated that he was laid off from his job in July 2005 
because he was unable to perform.

Letters dated in July, October, and December 2005 from the 
Veteran's VA nurse practitioner recommended work restrictions 
based on diagnosed chronic obstructive pulmonary disease, 
hypertension, and back pain.  She advised that he should not 
be doing manual labor such as unloading trucks.  In December 
2005 she indicated that the Veteran was under her care for 
chronic obstructive pulmonary disease and was not capable of 
any manual labor, such as loading or unloading trucks, or any 
long-distance truck driving.

The Veteran's former employer completed a VA Form 21-4192 
(Request For Employment Information In Connection With Claim 
For Disability Benefits) that was received in January 2006, 
noting that he began employment in September 1997 as a 
truckload driver, and his last day worked was July 2005, but 
he remained employed with the company.  The number of hours 
worked daily was reported as 450 miles a day at $0.385, and 
the number of hours worked weekly was reported as 2250 miles 
per week at $0.385.

In a notice of disagreement dated in March 2006, the Veteran 
stated that his lower back was so debilitating that it 
prevented him from doing anything.

In a letter to the Veteran dated in July 2006, his employer 
notified him that his 52 weeks of payment for short-term 
disability benefits would end on July 30, 2006.

In a private medical examination report from Palmetto Primary 
Care Physicians dated in August 2006, the Veteran complained 
of frequent leg cramps with ambulation and back pain.  
Examination of the spine was reported as follows: no 
deformities on inspection; tenderness and spasm on palpation 
of the lumbosacral paraspinals; and lumbar spine range of 
motion with pain on forward flexing, pain with left and right 
lateral side bending, and pain in back with extension.  
Examination of the lower extremities was reported as normal 
to light touch and pinprick sensation to thigh; no 
deformities or erythema on inspection of the knees; no 
tenderness to palpation, and equal and symmetrical range of 
motion of the knees; no erythema, edema, or deformity of the 
leg/ankle; no tenderness to palpation of the leg/ankle; and 
no pain on eversion or inversion of the leg/ankle.

In October 2006 the Veteran testified during a hearing before 
RO personnel that he had been denied employment as a truck 
driver in the past due to his disabilities involving his 
knees, legs, and back.  He testified that his education was 
insufficient to get into computers or related jobs, and that 
most of the jobs that he has tried to get required a lot of 
standing or walking, which he could do not because of his 
legs.

In a statement received in January 2007, the Veteran reported 
that when he applies for employment, he honestly lists his 
service-connected medical conditions, and he is consistently 
denied employment. 

Private treatment notes from J. M., M.D., dated from February 
to March 2007, showed that the Veteran received Xylocaine 
injections for back pain with some relief.  In a private 
treatment summary from Dr. J. M. dated in April 2007, he 
stated that he evaluated the Veteran for back pain, and 
examination revealed mildly decreased range of motion in all 
directions with pain upon extremes of movement.  No motor, 
sensory, or reflex abnormality was noted.  He reported that 
diagnostic studies revealed degenerative disc disease that 
was "really not very impressive," and he had what appeared 
to be a small annular tear at L4-5.  The plan was to try an 
epidural steroid for the pain.

In private treatment records from D. R., M.D., dated from May 
to June 2007, the Veteran received injections for lumbar 
facet arthropathy.  Lumbo/sacral focused examinations in May 
and June 2007 were reported as moderate pain in the entire 
bilateral lumbar paraspinous musculature in a bandlike 
distribution with extension and rotation of the spine 
palpable paraspinous myospasms present with knots and cords.

At 40 percent, the Veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2008).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2008).

In the present case, the Board notes that while the Veteran 
received three work restriction letters (in July, October, 
and December 2005) from his VA nurse practitioner indicating 
that he should not do manual labor due to severe chronic 
obstructive pulmonary disease, hypertension, and his service-
connected low back disability, it has not been stated by any 
medical authority that the Veteran's service-connected 
disabilities preclude employment.  Notably, the only service-
connected disability that required physical restrictions was 
his low back disability, and VA examination of his spine in 
September 2005 showed an improvement in range of motion since 
examination in August 2004.  Similarly, examination by the 
Veteran's private physician, Dr. J. M., in April 2007, 
revealed only mildly decreased range of motion.  Further, 
there is no evidence of any physician-prescribed bed rest in 
the last year for any of the Veteran's service-connected 
disabilities.  The Board also observes that although he had 
not worked since July 2005, as of January 2006, he was still 
employed with his company.  Inasmuch as it has not been found 
that the service-connected disabilities are sufficient to 
produce unemployability, referral for extra-schedular 
consideration is not required.

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the Veteran's service-connected back, deviated nasal 
septum, and bilateral knee disabilities affect his ability to 
secure or follow a substantially gainful occupation.  In 
recognition of the severity of his service-connected 
disabilities, the Veteran is currently rated as a combined 40 
percent disabled.  However, in this case, there is no reason 
for the Board to conclude that the Veteran's service-
connected back, deviated nasal septum, and bilateral knee 
disabilities alone produce unemployability or are so unusual 
or exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2008).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for sinusitis.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for chronic obstructive 
pulmonary disorder, claimed as a lung condition.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for an upper 
respiratory infection.

Entitlement to service connection for peripheral vascular 
disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain, scoliosis of the thoracolumbar spine 
is denied.

Entitlement to an evaluation in excess of 10 percent for a 
deviated nasal septum is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by Court, are applicable to this appeal.  As the 
case is being remanded for further development, the AMC/RO 
must ensure that adequate VCAA notice as to all elements of 
the claim is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008).

In a statement received in September 2007 within 90 days of 
the last supplemental statement of the case, the Veteran 
indicated that he was being treated for his "service[-
]connected disabilities for [his] hips and legs" at 
Charleston Bone and Joint, P.A., by Dr. W. E.  He provided a 
signed authorization and consent to release information to 
the VA.  The RO should attempt to obtain those private 
treatment records and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet App. 37 (2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for his service-connected knee 
disabilities and claimed hip disabilities 
since July 2007.  Of particular interest 
are private records from W. E., M.D. from 
Charleston Bone & Joint, P.A. from July 
2007 to September 2007.  If the Veteran 
indicates that he has received treatment 
from Dr. W. E. beyond September 2007, the 
AMC/RO should provide an additional release 
to him.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  A discussion by the 
AMC/RO as to the provisions of 38 C.F.R. § 
3.321 (setting forth the criteria for 
referral for assignment of a higher rating 
on an extra-schedular basis) must be 
provided.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


